 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCraftool Manufacturing Company and Craftool Com-pany, Subsidiaries of Tandy Corporation andTandy Craftool Mfg. Co. and United Brotherhoodof Carpenters and Joiners of America, AFL-CIO.Cases 16-CA-6416 and 16-CA-6502May 12, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 18, 1976, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Craftool Manu-facturing Company and Craftool Company, Subsidi-aries of Tandy Corporation and Tandy Craftool Mfg.Co., Fort Worth, Texas, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge: Thiscase was heard on June 8 and 9 and July 9, 1976, in FortWorth, Texas, on a consolidated complaint issued on April30, 1976, as amended thereafter.' The original consolidatedcomplaint alleges that Respondent -the two namedI Charges and amended charges in Case 16-CA6416 were resolved byan informal settlement agreement approved by the Regional Director onFebruary 24, 1976. Because of subsequent alleged misconduct whichresulted in charges being filed in Case 16-CA-6502, the Regional Director229 NLRB No. 109Respondents are admittedly joint employers and shall bereferred to in the singular -violated Section 8(a)(1) of theAct by giving employees the impression that bargainingwith the Union2would be futile; promising benefits for notsupporting the Union and threatening more arduous workif they supported the Union; and soliciting and encourag-ing employees to circulate a petition to reject the Union asbargaining representative. The amendment alleges that theRespondent unlawfully withdrew recognition from theUnion, in violation of Section 8(a)(5) and (I) of the Act.Respondent denied the critical allegations in the com-plaint. Both Respondent and General Counsel have filedbriefs.Upon the entire record, and my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, whose parent company is a Delawarecorporation, maintains office facilities and principal placesof business in Fort Worth, Texas, where it is engaged in themanufacture, sale, and distribution of leatherworking tools.Respondent, during the year before the issuance of thecomplaint, shipped products valued in excess of $50,000from Fort Worth directly to States other than Texas.Accordingly, I find, as Respondent admits, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAfter the employees selected the Union in a Board-conducted election, the Union was certified on June 5,1975, as the exclusive bargaining representative in thefollowing admittedly appropriate unit of Respondent'semployees:All production and maintenance employees employedby the Employer at its 1001 Foch Street, Fort Worth,Texas, location, excluding office clerical employees,professional and technical employees, guards, watch-men and supervisors as defined in the Act.Bargaining began shortly thereafter. In late August 1975,Plant Foreman Bill Sanders approached employee PaulineFrazier, a member of the Union's negotiating team, at herwork station. He asked about her family and how theUnion was doing. She said "OK." He said that theemployees were wasting their time and that the Unionwould never get a contract signed. She disagreed, saying it"might not be a good one, but we'll get one." He repliedthat "this Company won't sign a contract" and said if sheset aside the settlement agreement and issued the original consolidatedcomplaint covering all charges. No question is presented by Respondentconcerning the propriety of setting aside the settlement agreement.2 United Brotherhood of Carpenters and Joiners of America, AFL-CIO.634 CRAFTOOL MFG. COMPANYrepeated his remarks he would deny them. Fraziermentioned the remarks to a number of other employees.In January 1976, the parties reached an agreement andan employee ratification vote was scheduled on January 20to approve the contract. On January 19, Supervisor LindaDixon approached employee Kathy Easterwood and toldher it would be too bad if the union contract were voted inbecause the employees would be getting a 20-cent raise andshe knew they were worth 20 cents "right then." The nextday, Dixon approached Easterwood and employee DebbieHightower and said she hoped the contract was voted inbecause it would mean more money for her "because thecompany would have more money to pay her." Dixon alsoapproached employee Billy Lytle3and told him that theemployees "could make more money if the Union was notthere" and that it would be difficult to keep anyoneworking for only a 20-cent increase in pay. The contractwas ratified by the employees on January 20.The next next day, General Manager Fred Absherapproached Lytle and said he wanted to talk to him. Hesaid he noticed that Lytle was displeased with the Unionand read from notes telling Lytle how an antiunion petitioncould be circulated. His instructions were as follows:You and many others have told me or other membersof management that you do not desire to be representedby the Union and would like to do something about it. Ihave talked with our attorney and he has advised me totell you that you have the following rights: 1. If youdesire to circulate a petition opposing the union, youare free to do so. 2. The law prevents our companyfrom assisting you in circulating a petition. 3. If you dointend to circulate a petition opposing the union itshould be done on your own time. 4. The petitionshould state as follows: Employees of Craftool do notwant to be represented by the Carpenters Union.Interested employees should sign name and date. Thesepetitions should be given to me.He also read this statement to other employees. It was readto employees Karen Donahew and Billy Smith on theirworktime.Lytle went to Supervisor Dixon's desk and borrowedpaper and pencil and circulated a petition with thelanguage indicated by Absher. He removed Respondent'sletterhead from the paper. He circulated one petition onJanuary 22 during the night shift and apparently onnonworking time. On January 22, Supervisor Dixon cameto Lytle and said that Absher suggested it would be a"good idea" if he got a female employee, Karen Donahew,to circulate a petition because the women employees wouldidentify more readily with her. Lytle did so and Donahewcirculated the petition and turned it in the next day,January 23. These three petitions were turned into NightForeman Uriah Cleaver and eventually to Absher. Abshertold Cleaver that employees would be passing around thepetitions and that they were to be turned in to him. About3 Lytle had recently been reemployed by Respondent in December 1975as an employee. He served an earlier stint with Respondent 2 years before asa supervisor. He had supervised Dixon when she was a rank-and-fileemployee,4 The above findings of fact are based primarily on the testimony ofthis time, Lytle saw Absher in the restroom and asked himwhether, since the contract had been ratified, the petitionswere too late; Absher replied they "would help."Also at this time, other petitions were circulated at theplant including some on the day shift. Some werecirculated during working hours and working time. Theywere also turned into Absher within a week and all thepetitions were mailed to Respondent's counsel.On or about January 27, Dixon approached Lytle andtold him that because of the union contract the employees'breaks would be shortened. The next day, Dixon cameback to Lytle and said that Kathy Easterwood had gone tothe Union and reported the incident about the breaks andthe old policy on breaks was being reinstituted. Dixoncontinued by saying that she was not going to be as "nice"to Easterwood from there on by allowing her to do "a lot ofthe easy work which comes into the back of the shop."In February, Lytle had a change of heart and joined theUnion. He began circulating prounion petitions at theplant in support of a union meeting to be held on March 8.He and Easterwood received a warning on this date forexcessive conversation during worktime several daysbefore.On February 19, the parties entered into a collective-bargaining agreement, effective February 23, 1976, and toexpire on June 5, 1976, one year after the date of theUnion's certification. Article II of the contract accordedthe Union exclusive recognition in the unit found appropri-ate by the Board.On March 8, 1976, the Respondent filed an electionpetition with the Board's Regional Director in Case 16-RM-533 asserting that the petitions circulated in lateJanuary showed that more than a majority of its employeesdid not wish to be represented by the Union. On March 8,Respondent notified the Union of this action and statedthat it intended to terminate the existing agreement uponits expiration. On April 30, 1976, the Regional Directordismissed the petition because a complaint had issuedalleging that the Respondent had unlawfully participatedin the circulation of the petitions. Respondent filed arequest for review of the Regional Director's decision andit was denied on May 18, 1976. The Board concluded that"insufficient grounds have been alleged for reversing theRegional Director" and the dismissal of the petition wasaffirmed.On June 7, 1976, by letter from Respondent's counsel,Respondent withdrew recognition from the Union. Theletter was a response to the Union's letter requestingbargaining on a new agreement to replace that whichexpired on June 5. Respondent relied upon its previouslyfiled election petition and stated that it had a good-faithdoubt of the Unions' majority status.By letter dated June 22 the Union again requestedbargaining and there has been no response by Respon-dent.4employees Frazier, Lytle, Easterwood, and Hinds who I found to be candidand reliable witnesses. In many instances their testimony was notcontroverted. For example, Sanders could not recall the conversation withFrazier, and Absher could not recall the restroom conversation with Lytle.To the extent there are conflicts, I reject the testimony that is contrary to(Continued)635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. DiscussionI. Statements by Supervisor DixonGeneral Counsel asserts that Respondent violatedSection 8(a)(1) of the Act by virtue of Supervisor Dixon'sstatements on January 19 and 20 to the effect that sheknew the employees were worth more than the 20-centincrease they were getting in the union contract right then;that she hoped the contract was voted in becauseRespondent would have more money for her; and thatRespondent could pay employees more than the Unioncould get for them. General Counsel urges that thesestatements constitute promises of benefit in order toencourage employees not to support the Union. I disagree.The statements contain nothing which a reasonable personcould regard as a believable promise of benefit; they areopinions of a low level supervisor as to the economicpackage obtained by the Union, an opinion whichnaturally enough reflects management's views. Suchopinions are not unlawful, particularly when, as here, theycome from a supervisor who had no apparent authority togrant or recommend general wage increases and whosewords I cannot conclude were interpreted as reflecting apromise by Respondent's management to reward nonsup-port of the Union by granting economic benefits.Other assertions of 8(a)(1) misconduct are more signifi-cant.It is alleged that Dixon threatened to assign employeeEasterwood more arduous work because she went to theUnion to protest a reduction in breaktime which was laterrescinded. Although the indication not to be nice toEasterwood hardly warrants Federal intervention, Dixonwent on and clearly threatened she would not allowEasterwood to do "a lot of the easy work" in the shop.There is no doubt that the reason for this threat was topunish Easterwood for having utilized her union represen-tative as she was entitled to do under Section 7 of the Act.Moreover, unlike the other statements of Dixon discussedabove, she had the power to effectuate this threat. She didhave the authority to assign work to employees. Suchremarks could well make employees feel that Respondent,through Dixon, would retaliate against them for going to orsupporting the Union as Easterwood did. This contitutes aviolation of Section 8(a)(l) of the Act.Another allegation involves the statement by ProductionForeman Sanders in August 1975 that the Company wouldnot sign an agreement. This statement was made by a high-ranking responsible management official; it was repeatedto a number of employees; and it was made duringobviously hard and tough bargaining. The law requires anemployer to make a good-faith effort to reach agreementand to execute any agreement reached (Section 8(d) of theAct). The impact of Sanders' statement was clearly that,because of management's resistance to collective bargain-that I have credited. Dixon, for example, testified that she told Lytle to getKaren Donahew to help in circulating the petitions; Lytle said shementioned that Absher had suggested this. I credit Lytle's account of theconversation. Dixon seemed to have considerable difficulty recalling therelevant events with precision, and Absher, who had suggested circulatingpetitions in the first place, did not deny that he suggested Donahew toDixon.I The testimony on this point is rather imprecise. Karen Donahewing, utilization of the Union for this purpose would befutile. The statement interfered with employee rights tobargain collectively through their representative and isviolative of the Act.2. Circulation of the petitionsThe most significant issue in this case is whether, asGeneral Counsel asserts, Respondent unlawfully assisted inthe circulation of the antiunion petitions in late January1976. If so, Respondent violated Section 8(a)(1) of the Actwhich prohibits interference with employee rights underSection 7 to select or reject a bargaining representative.Respondent urges that there was no violation and,although it does not contend that the antiunion petitionswere the result of a spontaneous movement, it suggests thatits own involvement was benign since General ManagerAbsher simply told the employees their legal rights inresponse to employee remarks of displeasure with theUnion. I find that the Respondent's assistance andinvolvement in the circulation and collection of thepetitions was unlawful, that its conduct suggested Respon-dent's sanction, support, and sponsorship of the petitionsand thus was violative of Section 8(a)(1) of the Act.First of all, it must be kept in mind that the petitionswere circulated and collected well within the Union'scertification year. The petitions stated that the signers didnot wish to have the Union represent them. But some 8months before, the employees voted in a secret ballotelection to have the Union represent them and the Boardcertified the results. It is settled law that a union's majoritystatus is irrebuttably presumed to continue for I year,absent special circumstances not alleged or present here.Ray Brooks v. N.LR.B., 348 U.S. 96 (1954).Secondly, the employees had just ratified a collective-bargaining agreement entered into by the Union. Itappears that not all employees were pleased at the results;it was the Union's first contract, its term was short and itcame after months of bargaining despite a managementofficial's remark that Respondent would never sign acontract. There is testimony that some employees spokeagainst the Union and the bargain it struck during theperiod of the ratification vote. Absher had conversationswith some employees who expressed opposition to theUnion.5Absher's response to this situation was to read aprepared statement to those employees who had expressedopposition to the Union, suggesting the desirability ofcirculating a petition rejecting the Union. Thus, Respon-dent, through a high management official, initiated thesuggestion of circulating a petition. Absher also suggestedhow the petition should read, i.e., that the employees didnot wish to be represented by the Union. He then advisedthat the petitions should be turned in to him. I find thatthis conduct constituted unlawful interference. Abshertestified that she had asked Absher "what the people that didn't want to bein the Union could do about it"; Billy Smith testified she asked "was thereanything we could do." Absher testified that the employees wanted to knowhow they could get rid of the Union, but he failed to describe withparticularity what was said in those conversations. Lytle admitted heexpressed dissatisfaction with the Union, but, again, his testimony does notdescribe with particularity how his dissatisfaction was expressed.636 CRAFTOOL MFG. COMPANYsuggested a precise course of action which clearly indicatedRespondent's sponsorship and support despite its admoni-tion that it could not "assist" employees. His suggestionalso converted employee dissatisfaction into the formal andlegally significant consequence of having employees peti-tion to reject the Union as bargaining representative.Furthermore, Absher himself initiated the conversationwhich prompted Lytle to circulate the first petitions, usingRespondent's stationery to prepare the petitions. Supervi-sor Dixon readily helped and transmitted the suggestionfrom Absher that a female employee be used to helpcirculate the petitions. Absher himself told Lytle that thepetitions "would help" even though a contract had beenratified. Moreover, Lytle, who later switched and support-ed the Union, was a former supervisor who had justreturned to work for Respondent. Other petitions werecirculated on the day shift on working time and Absher'sinstructions were read to some employees on theirworktime. Respondent's officials knew that the petitionswere being circulated, and they were turned in toRespondent, as Absher directed, mailed to Respondent'scounsel, and used to attempt to remove the Union asbargaining representative on a petition filed by Respon-dent. In these circumstances, Respondent clearly gave theimpression that it sanctioned and indeed was sponsoringthe circulation of the petition.As I have indicated above, the evidence shows that theRespondent went beyond simply advising employees oftheir legal rights or responding to employee dissatisfaction.Respondent's assistance included the suggestion of aspecific course of action and other aid. Significantly,nowhere in the instructions, which purported to tellemployees their legal rights, was there any statement aboutthe legal requirement which flowed from the Union'scertification, i.e., that the Union's majority status waspresumed for I year. This omission highlights the danger toemployee rights when an employer suggests a specificcourse of action in rejecting an incumbent union toemployees not fully versed in the law. The risk ofmisunderstanding inherent in such a situation renderssuspect suggestions of support by an employer in thissensitive area, which is a matter for employees alone toresolve. As the Board stated in Texas Electric Coop, Inc.,-Treating Division 197 NLRB 10, 15 (1972):[W]hether or not Respondent was privileged in advis-ing employees, pursuant to their request, of the mannerin which they could withdraw from the Union, such aprivilege avails it nothing here. As the Board stated inRiver Togs, Inc., 160 NLRB 58, 60-61, "by assisting inthe preparation of the petition and by permitting itscirculation in part on working time, in the presence ofand with the knowledge of supervisors, Respondentgave employees the impression that the petition wasbeing circulated with its approval and thus restrainedand coerced employees in the exercise of their rightsunder Section 7, in violation of Section 8(a)(1).3030 The Court of Appeals for the Second Circuit refused to enforcethe Board's decision in this respect (382 F 2d 198). This was occasioned,however, not because the court was of the opinion that the principleenunciated by the Board was wrong. but because it thought that theevidence did not support the Board's conclusion.For all of the above reasons, I conclude that Respon-dent's suggestion of and participation in the circulationand collection of the antiunion petitions was unlawful. Seealso Edward Fields, Inc. v. N.LR.B., 325 F.2d 754, 760(C.A. 2, 1963).3. The withdrawal of recognitionAs indicated, Respondent withdrew recognition at theexpiration of the bargaining agreement and the Union'scertification year on June 7, 1976. The only stated reasonfor the withdrawal and conceded refusal to bargain was theassertion that a majority of the employees had signedpetitions stating they did not wish to be represented by theUnion in late January 1976. Those petitions had beensubmitted by Respondent to the Board in March 1976 insupport of its petition to secure a new election. The petitionwas dismissed by the Regional Director and the Boardaffirmed. Because of my findings that the relied-uponpetitions were secured through unlawful assistance byRespondent and because they were secured in the contextof unfair labor practices, I find that Respondent could notproperly rely in good faith on those petitions in withdraw-ing recognition from the incumbent union and I thereforefind that Respondent violated Section 8(aX5) and (1) of theAct.To insure the stability of established bargaining relation-ships and to prevent recurring interference with industrialpeace, the Board and the courts have circumscribed theconditions under which an employer may lawfully with-draw recognition from a duly recognized bargaining agent.These well-settled principles are as follows:Absent special circumstances, a union enjoys anirrebuttable presumption of majority status for one yearafter its certification. Thereafter, the presumption isrebuttable, and an employer who has a reasonable basisin fact to doubt an incumbent union's majority statusand who asserts that doubt in good faith may refuse torecognize and bargain with the union. N.LR.B. v.Gulfmont Hotel Company, 362 F.2d 588 (5th Cir. 1966);Celanese Corp., 95 NLRB 664 (1951). See Brooks v.N.LR.B., 348 U.S. 96, [98-104] (1954). [Bally Case &Cooler, Inc. of Delaware v. N.L R.B., 416 F.2d 902, 904-905 (C.A. 6, 1969), cert. denied 399 U.S. 910 (1970).]To rebut that presumption, the employer must show eitherthat "the union, in fact, no longer enjoyed majority supporton the date of refusal to bargain, or that the refusal tobargain was predicated upon a reasonably grounded goodfaith doubt of majority support." Terrell Machine Companyv. N.LR.B., 427 F.2d 1088, 1090 (C.A. 4, 1970), cert.denied 398 U.S. 929. However, as the Board has stated:"Once a union has established its majority throughcertification, as here, its majority is presumed tocontinue [beyond the certification year] unless rebut-ted. But, an employer may without violating the Actwithhold further bargaining and insist that a unionreestablish its majority if it can establish a good-faithdoubt of continued majority. ..This showing must, ofcourse, be made in an atmosphere free of employer637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct aimed at causing disaffection." [Texas ElectricCoop, Inc., 197 NLRB 10, 15-16, quoting FirestoneSynthetic Rubber & Latex Company, Division of theFirestone Tire and Rubber Company, 173 NLRB 1179,1180 (1968). See also Medo Photo Supply Corporation v.N.L.R.B., 321 U.S. 678, 687 (1944).]Applying these principles, I find that Respondent'srefusal to bargain was unlawful. As I have found,Respondent was unlawfully involved in the circulation ofthe antiunion petitions. I have also found that Respondentengaged in other coercive and unlawful conduct includinga suggestion that it would never sign a contract and thatrecourse to the Union would subject employees to morearduous work assignments. Thus, in showing lack of unionmajority or a good-faith doubt of such majority, Respon-dent seeks to rely on evidence -the antiunion petitions -tainted by its own misconduct and secured in a context ofunfair labor practices. Accordingly, I find that Respondenthas not shown the requisite lack of union majority or good-faith doubt of such majority on June 7, 1976, when itwithdrew recognition from the Union.6CONCLUSIONS OF LAWI. By suggesting that its employees circulate petitionsrepudiating the Union and by assisting its employees in thecirculation and collection of the petitions, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.2. By threatening assignment of more arduous work toemployees for utilizing or filing grievances with their unionrepresentative and by suggesting that it would never sign acontract with the Union, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.3. By withdrawing recognition from and refusing tobargain with the Union as the exclusive bargainingrepresentative of its employees in the unit described insection II, A, above, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.4. These unfair labor practices found above affectinterstate commerce within the meaning of Section 2(6)and (7) of the Act.5. Respondent has not otherwise violated the Act.THE REMEDYSince I have found that Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act, my recommended Order will requireRespondent to cease and desist therefrom and to take suchaffirmative action as will effectuate the purposes of the Act,6 Although I do not reach the issue, I would have considerable difficultyin accepting Respondent's reliance, in withdrawing recognition, on theantiunion petitions as evidence of lack of majority or good-faith doubt ofmajority as of June 5, 1976, even if they were untainted by Respondent'sunfair labor practices. The petitions were 5 months old and there was noevidence submitted by Respondent as to the status of the Union on the dateof the refusal to bargain or any reasonably related time frame. Indeed, therecord evidence suggests that Union strengthened its hand after circulationof the petitions. The leading antiunion employee, Lytle, changed horses andincluding the immediate resumption of bargaining with theUnion.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER7The Respondent, Craftool Manufacturing Company andCraftool Company, Subsidiaries of Tandy Corporation andTandy Craftool Mfg. Co., Fort Worth, Texas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) In any manner or by any means, including orders,directions, instructions, requests, suggestions, or appeals orby permitting any such to remain in existence or effect,causing, inducing, urging, encouraging, or assisting em-ployees to repudiate United Brotherhood of Carpentersand Joiners of America, AFL-CIO, or any other labororganization, or to rescind the authority of the foregoingnamed labor organization to represent them for purposesof collective bargaining.(b) Threatening to assign more arduous work toemployees for filing grievances with or supporting UnitedBrotherhood of Carpenters or stating that Respondentwould not sign a collective-bargaining agreement withUnited Brotherhood of Carpenters, or any other labororganization.(c) Failing or refusing to bargain with United Brother-hood of Carpenters as the exclusive collective-bargainingrepresentative of its employees in the following appropriateunit:All production and maintenance employees employedby the Employer at its 1001 Foch Street, Fort Worth,Texas, location, excluding office clerical employees,professional and technical employees, guards, watch-men and supervisors as defined in the Act.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, or to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act, as amended, or to refrainfrom any or all such activities.2. Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a) Upon request, recognize and bargain with UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, as the exclusive collective-bargaining representativebecame an active union supporter who passed out prounion leaflets at theplant. And the Union secured an agreement, albeit one of short duration,which it actively administered.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.638 CRAFTOOL MFG. COMPANYof the employees in the aforesaid appropriate unit respect-ing rate of pay, wages, hours, or other terms or conditionsof employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its premises in Fort Worth, Texas, copies ofthe attached notice marked "Appendix."8Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.s In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice.The law gives you the rights:To form, join, or help unionsTo choose a union to represent you inbargaining with usTo act together for your common interest orprotectionTo refuse to participate in any or all of thesethings.WE WILL NOT threaten you with more difficult workif you try to get the United Brotherhood of Carpentersto help you with a grievance.WE WILL NOT do or say anything to persuade you orhelp you to stop the United Brotherhood of Carpentersfrom being your representative in dealing with us aboutyour wages and about the conditions under which youwork.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrights.WE WILL recognize the United Brotherhood ofCarpenters as your representative in dealing with usabout your wages and about the conditions underwhich you work.WE WILL bargain and deal with the United Brother-hood of Caprenters, about your wages, working hours,and any other condition under which you work. If wecome to an agreement about any of these things withthe United Brotherhood of Carpenters, WE WILL putthat agreement in writing and sign it.WE WILL respect your right to deal with us throughthe United Brotherhood of Carpenters.CRAFTOOL MANUFACTURINGCOMPANY AND CRAFTOOLCOMPANY, SUBSIDIARIES OFTANDY CORPORATION ANDTANDY CRAFTOOL MFG.Co.639